Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s Submission of a Response
Applicant’s submission of a response was received on 11/4/2022.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6-7, 34-35, 38, and 41-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Binot et al. (US 2008/0078721) in view of Antonneau et al. (US 2015/0210574).
Regarding claim 1, Binot teaches a wastewater treatment system comprising; a source of wastewater (piping) capable of providing a high solids wastewater as claimed, a pre-treatment subsystem comprising a reaction tank(20) with an inlet communicating with the source of wastewater and configured to receive at least one of a coagulant and a flocculant (31) to produce a dosed wastewater, the pre-treatment subsystem further comprises a thickener/settler positioned downstream of the reaction tank configured to thicken the dosed wastewater and produce a sludge exiting the thickener via sludge outlet and an effluent exiting the thickener via an effluent outlet, a ballasted reactor (2) having an inlet and an outlet; a solids-liquid separation subsystem (4) having a solids-liquid separation subsystem inlet in fluid communication with the outlet of the ballasted reactor and configured to separate treated wastewater to a solids-lean effluent outlet and a solids-rich ballasted floc outlet; a ballast feed subsystem configured to deliver ballast to the ballasted reactor; and a ballast recovery subsystem (5) configured to receive the ballasted floc from the solids-rich ballasted floc outlet and deliver the ballasted floc to at least one of the ballasted reactor and the pre-treatment subsystem (Fig. 3 and [0017]-[0018]). 
It is noted that the Examiner is interpreting the ballast feed subsystem and the ballast recovery subsystem to be integral with one another as the ballast from the ballast recovery system enters the ballasted reactor via the ballast feed subsystem. 
It is submitted that the system in Binot is capable of treating the specific type of wastewaters claimed and meets the claim limitation.  An apparatus claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." (In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). In Young, a claim to a machine for making concrete beams included a limitation to the concrete reinforced members made by the machine as well as the structural elements of the machine itself. The court held that the inclusion of the article formed within the body of the claim did not, without more, make the claim patentable). As the specific type of wastewater (TSS solids amount) is merely the material worked upon by the structure, it does not impart patentability to the apparatus claims as the apparatus is defined as the structure and not the material being treated. Further, even if the fluid being treated is given patentable weight, Binot teaches that the system is capable of treating an incoming wastewater stream with a concentration greater than 2 NTU (0.66 mg/L) (claim 20 and [0017]). The range taught in Binot overlaps the claimed range of greater than 500 mg/l and either anticipates or renders obvious the claimed range.
Binot teaches that a ballast is used and cites sand as an example of ballast. Antonneau teaches that magnetic ballast provides advantages, such as enhanced removal of biological solids, over other known ballast materials, such as sand. Antonneau teaches that in separating/recovering ballast for reuse, a magnetic drum is used to efficiently separate the magnetic ballast from the solids ([0022]-[0030]). As such, one skilled in the art would have found it obvious to provide magnetic ballast as the specific ballast in Binot with its accompanying ballast recovering means (magnetic drum), as magnetic ballast provides an advantage of better removal of biological solids than sand. 
It is also noted that Applicant has defined a thickener on page 8 as a gravity thickener, which one skilled in the art would recognize as a settler. 
Regarding claims 6-7, it is submitted that the system in Binot is capable of treating the specific type of wastewaters claimed and meets the claim limitation.  An apparatus claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).
Regarding claim 34, Binot teaches that the system can be used in order to provide tap water ([0018]). It is submitted that the provided tap water would be fluidly connected to a point of use. 
Regarding claim 35, it is noted that as the claims are directed to an apparatus claim, Examiner is interpreting the source (industrial plant, mining facility, food operation) as being positively claimed as part of the system. Binot broadly teaches that its system is capable of treating water but fails to teach the source of the water being and industrial plant, mining facility, or food operation. Antonneau teaches that a water source providing water to be treated by a ballast recovery system would include an industrial plant/source ([0015]). As such, one skilled in the art would have found it obvious to apply or provide the Binot system as part of an industrial plant/source in order to treat the resulting wastewater from the industrial plant. 
Regarding claim 38, see claims 1 and 35 above. 
Regarding claims 41-42, see claim 1 above for analysis of a material treated by an apparatus for apparatus claims as well as how Binot encompasses the range claimed.
Regarding claim 43, this claim is merely directed to the result of the fluid being treated by the system. As modified Binot teaches all elements of the system, it reads on the claim limitation and is capable of providing the desired results dependent on operational parameters. 


Claim 3-4 and 39-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Binot et al. (US 2008/0078721) in view of Antonneau et al. (US 2015/0210574) and further in view of Hosaka et al. (US 2004/0026326).
Regarding claims 3-4 and 39-40, Binot fails to teach a filter press downstream from the pre-treatment system configured to receive sludge and produce a pressate and filter cake. Hosaka teaches that after sludge is removed from a bottom of the tank, the sludge can be dewatered via a filter press thereby forming a pressate and a filter cake, wherein the pressate is returned to the beginning of the process/system (34) ([0052]). Including the filter press allows decreased solids from being discharged while increasing the amount of treated water ([0052]). As such, one skilled in the art would have found it obvious to include a filter press as claimed with the pressate being returned to the beginning of the process/system, which would be the pre-treatment tank in the current system, in order to decrease the amount of solids being discharged while increasing the amount of treated water. 

Claim 8, 33, and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Binot et al. (US 2008/0078721) in view of Ormeci Beckers (US 2015/0069981).
Regarding claim 8, as stated in claim 1 above, Binot teaches the apparatus as taught with the various inlets and outlets (see Fig. 3 various flow paths/conduits). 
Binot teaches that the thickener is a gravity thickener/settler and fails to teach that the thickener is a dissolved air flotation thickener, rotary drum thickener, or a centrifuge. Ormeci Beckers teaches that common thickeners/solids liquid separators used in the art would include gravity based thickeners, such as settling/thickening tanks, or mechanical thickeners such as centrifuges ([0171]-[0173]). As Ormeci Beckers teaches the equivalency of gravity thickeners and mechanical thickeners such as centrifuges in the field of thickening/solids-liquid separating means, one skilled in the art would have found it obvious to provide a centrifuge instead of the gravity thickener in Binot as it is a known equivalent used in the art for the same purpose and one skilled in the art would have a reasonable expectation of success in doing so. 
Regarding claim 33, see claims 6-7 above. 
Regarding claim 36, Binot teaches that the system can be used in order to provide tap water ([0018]). It is submitted that the provided tap water would be fluidly connected to a point of use. 

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Binot et al. (US 2008/0078721) in view of Ormeci Beckers (US 2015/0069981) as applied to claim 8 above, and further in view of Hosaka et al. (US 2004/0026326).
Regarding claim 10, Binot fails to teach a filter press downstream from the pre-treatment system configured to receive sludge and produce a pressate and filter cake. Hosaka teaches that after sludge is removed from a bottom of the tank, the sludge can be dewatered via a filter press thereby forming a pressate and a filter cake, wherein the pressate is returned to the beginning of the process/system (34) ([0052]). Including the filter press allows decreased solids from being discharged while increasing the amount of treated water ([0052]). As such, one skilled in the art would have found it obvious to include a filter press as claimed with the pressate being returned to the beginning of the process/system, which would be the pre-treatment tank in the current system, in order to decrease the amount of solids being discharged while increasing the amount of treated water.

Claim(s) 31 and 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Binot et al. (US 2008/0078721) in view of Antonneau et al. (US 2015/0210574) as applied to claim 1 above, and further in view of Ormeci Beckers (US 2015/0069981).
Regarding claim 31 and 44, Binot teaches that the thickener is a gravity thickener/settler and fails to teach that the thickener is a dissolved air flotation thickener, rotary drum thickener, or a centrifuge. Ormeci Beckers teaches that common thickeners/solids liquid separators used in the art would include gravity based thickeners, such as settling/thickening tanks, or mechanical thickeners such as centrifuges ([0171]-[0173]). As Ormeci Beckers teaches the equivalency of gravity thickeners and mechanical thickeners such as centrifuges in the field of thickening/solids-liquid separating means, one skilled in the art would have found it obvious to provide a centrifuge instead of the gravity thickener in Binot as it is a known equivalent used in the art for the same purpose and one skilled in the art would have a reasonable expectation of success in doing so. 

Claim(s) 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Binot et al. (US 2008/0078721) in view of Ormeci Beckers (US 2015/0069981) as applied to claim 8 above, and further in view of Antonneau et al. (US 2015/0210574).
Regarding claim 37, Binot teaches that a ballast is used and cites sand as an example of ballast. Antonneau teaches that magnetic ballast provides advantages, such as enhanced removal of biological solids, over other known ballast materials, such as sand. Antonneau teaches that in separating/recovering ballast for reuse, a magnetic drum is used to efficiently separate the magnetic ballast from the solids ([0022]-[0030]). As such, one skilled in the art would have found it obvious to provide magnetic ballast as the specific ballast in Binot with its accompanying ballast recovering means (magnetic drum), as magnetic ballast provides an advantage of better removal of biological solids than sand. 

Response to Arguments
Applicant's arguments filed 11/4/2022 have been fully considered but they are not persuasive. It is noted that the above rejection has been modified to address the added claim limitations. 
Applicant argues that Binot fails to teach the specific wastewater being treated (specific TSS). As discussed above, inclusion of the material worked upon by the apparatus does not provide patentability to the claims. Binot teaches all claimed structure and is capable of treating a wastewater stream as claimed. Further, Binot teaches that the pretreatment system is desirable when the NTU is above a certain value. As NTU can also be equated to mg/L (3 NTU=1mg/L), the range for when the pretreatment system is desired overlaps the claimed range thereby showing that the Binot apparatus is capable of treating wastewaters as claimed. Applicant’s assertion that Binot is limited to a low value NTU is not supported by any teachings in Binot. Binot clearly teaches that if the NTU is above a certain level (greater than 2 NTU), then a thickener/clarifier is desirable. The specific range claimed by Applicant is encompassed by the teachings in Binot. 
Applicant argues that Binot is not capable of handling higher TSS wastewater but provides no factual support for said assertion. The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Binot is able to treat a wide variety of wastewater ([0018]), teaches the same structural elements claimed, and the range claimed by Applicant is encompassed by the NTU values already taught Binot. Further, the claims are apparatus claims and the specific fluid treated is not given patentable weight or impart patentability. Applicant’s own specification details that gravity thickeners ([0038]), which are settlers, are used to treat high solids wastewater but yet the same equipment in Binot is incapable of also treating the high TSS wastewater. The structure claimed for the apparatus is identical. Applicant has provided no arguments or support as to which structure is different than the one taught in Binot, only that the disclosed TSS range starts at a much lower number and a conclusion that it therefore incapable due to the TSS range starting at a lower number in spite of the same thickener being used in Binot that was taught by Applicant. As Applicant has failed to provide any support, either evidentiary or in Binot, that supports the attorney argument that Binot is incapable of handling high TSS wastewater and also seems to ignore that Binot teaches the same gravity thickener/settler as disclosed in their application, the rejection is maintained. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER KEYWORTH whose telephone number is (571)270-3479. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571 272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER KEYWORTH/Primary Examiner, Art Unit 1777